DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5 and 6 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 07/23/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottino (US 2016/0245000 A1).
Regarding claim 1, Ottino teaches a latch device for a vehicle, comprising: a striker (20) arranged at either one of a vehicle body and a closing member; a restraint member (36) arranged at the other of the vehicle body and the closing member, and supported so as to be capable of swinging between a restrained position (fig. 15L) to restrain the striker and a released position (15A) to release the striker; a ratchet (38) supported so as to be capable of moving between an engagement position 
Regarding claim 3, Ottino teaches the latch device for a vehicle according to claim 1, wherein the controller (113) is configured to drive the ratchet in a releasing direction (figs. 20B-20C) that is a direction toward the engagement-released position from the engagement position through the ratchet driving device (90) just after the restraint member (36) is driven in the restrained direction (figs. 15A-15K) through the restraint member driving device (136).
Regarding claim 4, Ottino teaches the latch device for a vehicle according to claim 1, wherein the controller (113) is configured to drive the ratchet (38) through the ratchet driving device (90) while 
Regarding claim 5, Ottino teaches the latch device for a vehicle according to claim 1, wherein the controller (113) is configured to move the restraint member (36) to a side of the released position (fig. 18F) from a side of the restrained position (fig. 18A) while the restraint member (36) is abutting against the striker (20) after the ratchet (38) moves to the engagement- released position (fig. 20C).
Regarding claim 6, Ottino teaches the latch device for a vehicle according to claim 3, wherein the controller (113) is configured to move the restraint member (36) to a side of the released position (fig. 18F) from a side of the restrained position (fig. 18A) while the restraint member (36) is abutting against the striker (20) after the ratchet (38) moves to the engagement- released position (fig. 20C).
Regarding claim 7, Ottino teaches the latch device for a vehicle according to claim 4, wherein the controller (113) is configured to move the restraint member (36) to a side of the released position (fig. 18F) from a side of the restrained position (fig. 18A) while the restraint member (36) is abutting against the striker (20) after the ratchet (38) moves to the engagement- released position (fig. 20C).
Regarding claim 8, Ottino teaches the latch device for a vehicle according to claim 5, wherein the controller (113) is configured to gradually change a strength of the driving force acting on the restraint member (para. 0080) with a change of a direction of the force to a released direction (arrow 290) opposite to the restrained direction (arrow 270) from the restrained direction to move the restraint member to the side of the released position from the side of the restrained position after the ratchet moves to the engagement-released position (figs. 18A, 20A - 18F, 20F).
Regarding claim 9, Ottino teaches the latch device for a vehicle according to claim 6, wherein the controller (113) is configured to gradually change a strength of the driving force acting on the restraint member (para. 0080) with a change of a direction of the force to a released direction (arrow 290) opposite to the restrained direction (arrow 270) from the restrained direction to move the restraint 
Regarding claim 10, Ottino teaches the latch device for a vehicle according to claim 7, wherein the controller (113) is configured to gradually change a strength of the driving force acting on the restraint member (para. 0080) with a change of a direction of the force to a released direction (arrow 290) opposite to the restrained direction (arrow 270) from the restrained direction to move the restraint member to the side of the released position from the side of the restrained position after the ratchet moves to the engagement-released position (figs. 18A, 20A - 18F, 20F).
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 have been fully considered and based on the amendments to the claims the previous rejection has been overcome.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ottino (US 20160245000 A1) under 35 U.S.C. 102.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675